Earl Warren: Number 435, 436 and 437, Harry Lev versus United States of America, Raymond Wool v. United States of America, and Marvin Rubin v. United States of America. Mr. Davis, you may continue your argument.
Oscar H. Davis: Mr. Chief Justice, may it please the Court. With the Court's permission, I should like to take up, in the remaining time that I have at my disposal, the constitutional questions, both those relating to in camera inspection and those relating to the Sixth and Fifth Amendments. And, I should also like to spend a little while, if I may, on the question of harmless error as it relates to this particular case. First, on the subject of in camera inspection, there are three aspects of that problem that may arise in -- in a trial. The first is that you may have a statement which is admittedly an authenticated statement which admittedly, at least in part, touches upon the testimony of the witness but contains, in the view of the Government, irrelevant material. Now, Congress has provided in subsection (c) of 18 U.S.C. 3500 that, in those circumstances, the judge is to excise the irrelevant materials, preserving them for the benefit of the appellate court. Now, there are two other types of situations in which a similar comparable problem may arise. The Government may say “We don't have any statement of the witness which is producible under the statute at all, such as in this case and the next case.” And, the third type of situation is the Government may say “Yes, we have a statement of the witness signed, but it has nothing to do with this case at all and it has no relationship. It doesn't touch upon the testimony of the witness at this trial.” Now, in each of those three situations, we think that the -- a proper procedure is for the judge to make an in camera inspection to determine whether the statement is producible and, if it is producible, whether certain portions of it should be excised.
Felix Frankfurter: But you would not restrict the judge -- the trial judge to the examination of the document if his examination reasons, as a matter of expression and understanding to say “I can't tell from the argument if we could do this and I want to ask some questions.”
Oscar H. Davis: I'm just coming right to that --
Felix Frankfurter: All right.
Oscar H. Davis: -- to that point --
Felix Frankfurter: All right.
Oscar H. Davis: -- Mr. Justice. The first thing I want to say is that I think that, in many instances, you can tell from an examination on a face of a document that it is not producible. For instance, as will appear, I believe, in the next case, if it appears that the interview with the potential or perspective witness took three hours and the document has 55 lines in it, you would think that it would not be a substantially verbatim recital of what went on at that interview. Or, if the document, on its face, contains statements by the agent that the potential witness was evasive or lying or -- or didn't know what he was talking about, you would know that that was not within the terms of the statute. Or, similarly, if the document contained a material that didn't come out of the mouth of the witness at all, material that clearly and obviously came from some other person, a third person, but someone else told the agent about the witness or what someone -- what the agent learned about the matters in controversy from some third person, you would know that that was not a statement of the witness.
William J. Brennan, Jr.: Well, now, Mr. Davis, you said if that -- something appeared that the witness had been evasive or lying or such --
Oscar H. Davis: A statement by the agent.
William J. Brennan, Jr.: A statement by the agent, I see. Well, suppose, in this very case, there had been a statement by the agent, “I talked with Carlin. Carlin denied having any knowledge whatever of this business.” That's all that the statement says. And then, Carlin testifies as Carlin testified at the trial. Would that statement be producible under the statute?
Oscar H. Davis: No, sir. I do -- I don't think that that statement would be producible because it is not a substantially verbatim recording of what the witness said, unless the judge, on inquiry, and that's the next point I'm coming to, in the normal case, the agent -- the witness is on the stand. Carlin is on the stand. The defense attorney can question Carlin, “Did you give a statement? Did you give a written statement? Did you see one that was written up by the agent? What did you tell the agent? Was the agent taking notes? Was there a shorthand reporter there? Was there a recording machine?” In the ordinary case, that's -- that type of questioning is available to the defense counsel.
William J. Brennan, Jr.: Well, suppose the examination of Carlin was “Did you have an interview with any government agent?” “Yes, I did.” “What did you say at that interview?” “I don't remember.” And, the statement is the one that I have suggested to you that, in the interview, what Carlin said to the agent was “I don't know a thing about this business, never heard of it, and had no connection with it whatever.”
Oscar H. Davis: Our point simply, Mr. Justice Brenan --
William J. Brennan, Jr.: Well --
Oscar H. Davis: Is --
William J. Brennan, Jr.: But your point is that that would not be a producible statement.
Oscar H. Davis: If it were not a substantially verbatim recital, yes. Now, I think that I can try to cover what may be in your mind as to --
William J. Brennan, Jr.: Well, what's in my mind of course is, and perfectly obviously, that would be an extraordinarily helpful statement to the defense in cross-examination of Carlin, wouldn't it?
Oscar H. Davis: Yes, but there are ways that that can be handled, we think, without -- outside of the statute. First place, you can cross-examine Carlin as to what he said. Second place, it's always possible to call the agent to the stand if there's suspicion foundation laid for that. If you have -- you can say to the judge “this is an important issue not collateral to the case, but it's very important. It's central to this case. I would like to call the agent to the stand to see what Carlin did say to the agent, from the agent's recollection.” Now --
Hugo L. Black: Suppose he denied it. Suppose he -- suppose he denied that the man had said --
Oscar H. Davis: Well, if you call the agent, I think it's within the discretion of the Court to have the agent's memorandum produced because it's the agent's own memorandum in that case.
Hugo L. Black: In the discretion?
Oscar H. Davis: Well, maybe even under the statute, that the agent's own -- see, it will no longer be an unauthenticated document. It will be the agent's own document, so that it will be attributable to the agent, and I think that that would be producible probably under the statute.
Hugo L. Black: But -- but the value in it would be is the statement that the man would have said you knew nothing about the case, which is always a relevant thing where the witness who testifies against it.
Oscar H. Davis: Well --
Hugo L. Black: Did Congress, in your judgment, provide that evidence which is relevant to the defense on question of the relevance can be denied that the defense and go on with his trial on the basis that it would be bad for the Government interest to supply this relevant, very important testimony?
Oscar H. Davis: The short of my answer, Mr. Justice, is that Congress has not, in our view, denied the production to the defense of unquestionably relevant material.
Hugo L. Black: Suppose this -- suppose this piece of paper which has not been seen by the counsel, saying the statement by the officer that “this witness told me he hated this man, had been an enemy of his for a long time, and then he proceeded to talk but I have not set out substantially what he said.” Would that be admissible?
Oscar H. Davis: The paper itself would not be because it's merely the statement by the interviewer, the agent, of what he recalled of what the witness said. Now, you might be able very well to call the wit -- the agent to the stand and have the agent examined on what the witness told him --
Hugo L. Black: Suppose he didn't -- suppose he wouldn't tell you, and suppose the defendant --
Oscar H. Davis: Suppose --
Hugo L. Black: Doesn't show that that was in it without seeing it.
Oscar H. Davis: If -- if the agent lied, Mr. Justice, the sanctions of perjury are available.
William J. Brennan, Jr.: Suppose he -- suppose the witness had --
Felix Frankfurter: Could there be a sanction of perjury if nobody could get it? I suppose if you couldn't get it to defend the man --
Oscar H. Davis: I -- I --
Felix Frankfurter: For life or liberty, you couldn't get it to convict one.
Oscar H. Davis: I'm suggesting, too, that when the agent is on the stand, the memorandum is his memorandum and is producible at that time.
William J. Brennan, Jr.: Suppose the agent can't be found, he's dead or he disappeared that he can't produce it at the trial?
Oscar H. Davis: That is not an ordinary situation.
William J. Brennan, Jr.: Wait now, suppose it were, suppose it were to happen.
Oscar H. Davis: I think that the situation then would be the -- exactly the same as when a witness has died or disappeared, the witness who may be terribly important to the defense of the case and --
Hugo L. Black: It's to -- as to all he is held that he --
Oscar H. Davis: That's right.
William J. Brennan, Jr.: So, the statement would then be producible notwithstanding the statute, is that it?
Oscar H. Davis: I would not want to say that, Mr. Justice, but certainly that's not a case we have here. That's a tangential peripheral case which may or may --
William J. Brennan, Jr.: But they -- but, as I understand the burden of the Government's argument, it is that the statute defines exclusively the types of statements that shall be produced for use by the defense in cross-examination of a Government's witness, isn't that right?
Oscar H. Davis: That's right, but I would certainly not want to carry the burden of saying that, in some extraordinary situation where it may be this was whether there was no other possible way of getting hold of it, that there might not be exceptions read into the statute. What I'm talking about is the normal ordinary case.
William J. Brennan, Jr.: Well, if there are exceptions read into the statute, then the statute is not, in fact, exclusive, is it?
Oscar H. Davis: No. I think you're --
William J. Brennan, Jr.: All right.
Oscar H. Davis: -- reading it into the statute. What I'm -- what -- as in many cases, statutes have explicit or implicit exceptions or conditions read into it in order to meet possibly unforeseen circumstances. But, the statute itself is exclusive, that is, the statute as interpreted by the courts covers the situation.
William J. Brennan, Jr.: Well, let me give you another hypothetical. Now, suppose you were -- had a prosecution for the murder of a federal officer and the witness takes the stand and he says that he attended a meeting at which the defendant and others were present. And, at that meeting, the defendant said that he had shot and killed the federal officer, and he also says that he reported that to a government agent. He signed nothing. He never saw any memorandum of his report, and the reports are called for and the Government produces a report. And, the report -- the memorandum, rather, of the report is that, yes, he'd been told by the witness that there was such a meeting and that, at that meeting, the defendant was present and there were others also present. And, that the statement was made that someone had shot and killed the federal officer, but that the statement was made not by the defendant but by someone else at the meeting. Would that report qualify him in the statute?
Oscar H. Davis: No, but it would certainly be the duty of the United States Attorney.I f a witness on a stand denies having made a statement, a previous statement which was contradictory to the one that he makes on the stand, and the U.S. Attorney knows that that's not true, to call it to the attention of the Court and of the defense counsel. And the -- and the fact of the prior inconsistent statement is the important thing and, once that's been brought to the attention as it would, I think, in this case where it was -- where the witness made a statement on the stand which, to the knowledge of the United States Attorney at that moment, was not true whether because the witness forgot or was lying. I think, then, it would be the duty of the United States Attorney. And, I think that the statute can be appropriately administered in accordance with the spirit which Congress intended and, also, to advance the cause of criminal justice by appropriate --
William J. Brennan, Jr.: Well, now --
Oscar H. Davis: -- action by the Government.
William J. Brennan, Jr.: Well, I -- I just want to get it clear then. It is not the Government's position that the statute is necessarily exclusive as to the types of statements that may be produced and used by the defense --
Oscar H. Davis: Well, perhaps, we me -- we have a semantic difference, Mr. Justice Brenan, but I think the statute is exclusive, the statute properly interpreted, and I think the statute is exclusive. What I was saying to you before is that the statute can be supplemented by statements by the Government, by oral statements by the Government, by the calling of the agents, and so forth, so that there is no need to find any inc -- any constitutional invalidity in the statute because the end of -- ends of criminal justice can be attained by these other methods, so.
William J. Brennan, Jr.: Well, I must say that, to me, Mr. Davis, that's nothing except an acknowledgment full of semantics there that you will, that the statute was not exclusive.
Oscar H. Davis: Perhaps, but I would say again, Mr. Justice Brenan, that I think those of the peripheral cases and not the ordinary run of cases in the criminal courts.
Felix Frankfurter: When you say relevant, when you use the word “relevant,” something is relevant, I take it, you mean -- you use the term for its technical connotation as used in the law of evidence --
Oscar H. Davis: It --
Felix Frankfurter: Subject to all the exclusionary rules of the law of evidence, subject also to the discretion of the trial court in allowing range of cross-examination, allowing the range of impeachment, and all the other ranges of discretionary, exclusionary authority or admissibility authority to the filing of the evidence.
Oscar H. Davis: Yes, Mr. Justice. I don't think that the Sixth Amendment has ever been interpreted since the -- it was adopted to preclude Congress or the courts from adopting proper evidentiary rules, including rules of exclusion.
Felix Frankfurter: It's done it this --
Oscar H. Davis: At --
Felix Frankfurter: -- term.
Oscar H. Davis: It's been --
Felix Frankfurter: It's done it this term.
Oscar H. Davis: It's been done by the courts and it's been done by Congress since the Judiciary Act of 1789, and I think the real issue is whether what Congress did here was a reasonable exercise of the power which is inherently its under the constitution to establish proper relevant -- proper reasonable rules of evidence, including exclusionary rules. And, turning to that issue as to whether this was a reasonable exercise of the congressional power, I've touched --
Earl Warren: Before you get to that, may I ask you this question. Suppose a -- an agent interviews a witness and he says “well, now, we'll talk about this or talk about that,” something that is not particularly connected with the case and maybe they'll talk for an hour or so, and then, he'd get down to business and he'll talk about two things in the case and he'll record, in the 55 lines that you were talking about, the vital things, but he puts on the top that “I talked to this man for an hour-and-a half and this does not purport to be a verbatim or a substantial report of our entire conversation. And, the witness testifies and he's asked about the report and asked to see the report. Would that eliminate the use of it?
Oscar H. Davis: Oh, certainly not, Mr. Chief Justice --
Earl Warren: Well, who's going to --
Oscar H. Davis: The mere fact --
Earl Warren: Who's going to decide that if the report itself says “I talked to him for an hour-and-a half and this is all I'm recording. It isn't everything we talked about, but -- nor is it substantially all we talked about, but this is what I put on the files”?
Oscar H. Davis: Well, the -- there are aides to determination.
Earl Warren: I beg your pardon?
Oscar H. Davis: There are aides for the Court to make this determination. In the first place, the defense counsel can question the witness. “How long did you talk to the agent? Was the entire discussion about this case or was it about some wholly extraneous matters? Did you cover all what you've testified to on direct examination?” That will be of great help to determine whether the agent's report is a complete -- summary or substantially verbatim or not. Then, if the Court feels that, after having inspected the document itself and having heard the -- or the direct testimony of the witness and also the cross-examination as to what went on at the interview, if the Court then feels that it's necessary to have a voir dire, it is within the discretion of the Court to call the agent to see what the agent did after having, I should think, exhausted what can be done through the witness himself, that is, asking the witness what the agent did. “Did he take shorthand notes? Did he -- did he have a recording machine? Was there a stenographer there?” We certainly don't take the position that there is no -- that there is an exclusion on the part of the Courts of the power to hold a voir dire. We think that's the unusual situation, a situation which will not arise very frequently but, certainly, it is not excluded.
Felix Frankfurter: We don't have to speculate now whether it's unusual? My own guess would be that I think your prophesy will not be fulfilled.
Oscar H. Davis: Perhaps not, Mr. Justice.
Felix Frankfurter: But, I may be even more wrong than you may be wrong.
Oscar H. Davis: I'm basing it, in part, of --
Felix Frankfurter: But that is -- so long as you concede or recognize, as I think one must, that under this statute, it may become necessary, and it is open to the Court, indeed you may be asked to, hold a voir dire examination regarding the visibility of the document or the presence of the jury.
Oscar H. Davis: Yes. I --
Felix Frankfurter: That is done with reference to a request to produce documents that ought not to be asked to be produced in the presence of the jury because of the Fifth Amendment in case there's a declamation, having nothing to do with this problem.
Oscar H. Davis: And, that's true of other types of situation in which motion to suppress evidence and other kinds in which --
Felix Frankfurter: Well, that's why I think I suggested, yesterday, the difference between the problem that arises under this statute and the problem that arise on the motion to suppress illegally obtained evidence.
Oscar H. Davis: Well, it's prior to --
Felix Frankfurter: If the Court has held that that must be done prior to the trial unless the exigency arises later. Knowledge doesn't -- hasn't -- wasn't available or could not have been made available before the trial in order not to have an interruption of the trial. Now, in this situation, I take it that cases will seldom arise that this could be -- indeed, the statute forbids you.
Oscar H. Davis: It cannot be done before.
Felix Frankfurter: It cannot be done, so that he -- and there must be an interruption of the trial and there may be a lengthy interruption of the trial, conflict of testimony, long cross-examination, to ascertain the conditions under which the subject matter of what the document contained, et cetera, et cetera, and that must be done not in the presence of the jury because the finding is a judge's finding, as all admissibility is a question for the Court.
Oscar H. Davis: Yes.
Felix Frankfurter: Except in confessions.
Oscar H. Davis: Now --
Hugo L. Black: That approaches the problem that arises in my mind that you haven't mentioned. It may not rise to the constitutional level, but it's there. Every trial lawyer recognizes, who has tried lawsuits, that you need information to cross-examine. Here, the only person that will have the information is the judge. The other man cannot look to see whether there are probably conclusions to be reached different to the conclusion that the judge might reach. History, unfortunately, records the fact that, sometimes, judges might be wrong for one reason or another and the defendant might not have the slightest knowledge of what is in that paper. It might be on the borderline. The judge might think it's not and yet they're -- you have to have them. The -- the lawyer needs -- I'm saying this may not arrive to a constitutional level, but I'm talking about in practice. When you try a civil case or a criminal case, the rule with which I've always been familiar with is, if the judge doesn't take your papers and look at it secretly, would that -- and deny to whichever counsel needs the information the right to look at it, to present his views and his arguments, but it -- both look at it. Here, Congress has adopted a rule which forbids anyone but the judge to look at it, unless it would be the prosecuting attorney in some instances. The lawyer for the defendant cannot see it. It may be that the judge looks it and has a very guilty man and so forth, and the case is strong. He reaches the conclusion that “after all, we can't waste time letting counsel look at this. It won't do the man any harm.” Is there anything in your judgment to the idea of passing the evidence? When you permit the judge in his discretion in camera to look, he and the prosecuting attorney knows what's in it and you do not let the defendant have any look on it at all, how can you say that the defendant can be protected by his asking the proper questions to the witnesses, so as to bring out the facts that would make this admissible? How -- how does that give him the be -- full benefit of having witnesses in his behalf, confronted by him, with his chance to cross-examine them with knowledge a lawyer would have to have in order to cross-examine?
Oscar H. Davis: Mr. Justice, Congress adopted this view after consideration and the problem with an in camera inspection was the -- was considered on the Floor of the Senate.
Hugo L. Black: I understand that.
Oscar H. Davis: It --
Hugo L. Black: I'm talking about the constitutional level.
Oscar H. Davis: Yes, it -- it adopted it because he felt that there was no other solution possible. If you allow the defense counsel to inspect all these documents, then you would have frustrated the whole purpose of the legislation, that is, they would see that which they're not suppose to see if it turned out that the document was not the kind they were suppose to see. And, if the defense counsel made a very large and sweeping demand, they would have inspection of large and sweeping areas of documents which Congress thought they should not get to see.
Hugo L. Black: Well, you agree, do you not, that there are some things that a defendant has a right to see and some witnesses he has a right to have, under the constitution, whether Congress wants him to have it or not?
Oscar H. Davis: Yes, but I think that --
Hugo L. Black: So, you are getting here into the area of whether this is one of those instances.
Oscar H. Davis: I -- and our position, of course, is that Congress had the right to say that the defense should not see the kind of non-producible documents which were spelled out in the statute as non-producible. Now, if you had this situation in which, if the defendant sees it all, you have frustrated the purpose of the statute, you have only two solutions, either to say that it's wholly in the hands of the prosecutor,, that he will determine what's to be made available or that the judge will look at it. And, if I might read just one sentence from an opinion of Judge Learned Hand in which he dealt with a comparable situation, he said “there is no way in which this conflict,” that is, the conflict between the right of the Government to retain certain things from the defendant and the right of the defendant to see other types of producible documents where you have a controversy as to whether it's a producible document, there is no way in which this conflict can be resolved except by making the judge's private inspection final, subject to review. And, of course, you have appellate review here that these documents must be sealed and sent up to the higher courts, including this Court, subject to review. And, while it is true that this deprives the party who is denied inspection of any opportunity to dispute the judge's conclusion, that is unavoidable.
Felix Frankfurter: Three of the cops -- I think, when you said that -- when you agreed that there are certain things that -- certain relevant evidence that Congress can deny to the defense, I don't think that's quite the issue. The issue isn't whether Congress may deny certain evidence relevant to a fair trial. The question that this statute raises is whether Congress may determine the means by determining --
Oscar H. Davis: I --
Felix Frankfurter: But he has a right to say --
Oscar H. Davis: I hold --
Felix Frankfurter: These are very different things.
Oscar H. Davis: I think that is -- that is what we are now talking about.
Hugo L. Black: But it is different, as all court proceedings differ. The constitution sets out a large number of things that Congress can't do, and even that courts cannot do. It tells the courts that they must try people in certain ways to accuse a crime. So that, it's not enough, is it, to say that Congress can determine which instrument will be used, finally and secretly, to say whether or not a defendant's rights have been accorded with?
Oscar H. Davis: But if you assume, as you -- I think you must assume, that in -- that some of these documents may not properly be producible and, therefore, are not relevant and should not be seen by the defense, then there must be some mechanism for determining that issues which does not give the defense the very thing which Congress has a right to see -- to say that they shall not see.
Hugo L. Black: That's an old argument. It's made before the Bill of Rights, was it not?
Oscar H. Davis: But it is --
Hugo L. Black: In many cases.
Oscar H. Davis: It is the -- it is what happens today in relation to subpoenas. If a subpoena is issued and the Government or the party to whom the subpoena is issued comes in and says “I don't have these documents,” the defense counsel or the potential defendant doesn't rummage through the files of the other side to see whether there is something there, the Court determines whether the return is an accurate one as to whether there is a subpoena document of this kind. In civil cases, we have trade secrets which are kept away from the other side, at the discretion of judge, under the rules adopt by this Court. And then, there is the question of privileges. If a doctor is on the stand and he is asked to discuss something that occurred during the course of treatment, he can claim the privilege of the doctor-patient relationship if -- unless it's waived by the patient. Now, it doesn't make any difference that the defendant or the other side may say “I want to hear everything that you told him, Doctor, because I think there were certain things you told that had nothing to do his treatment whatsoever. So, therefore, I want to hear everything you did and told him with relation to his treatment because I want to figure out for myself whether what you did related to his treatment,” and that relates to the other types of privileges, too. And so, we think that this provision that Congress adopted is not without precedent in our law, going all the way back --
William J. Brennan, Jr.: Well, Mr. Davis, this gets to the fact to allude the discussion you and I had yesterday. As I understand the statute, as I read it, the prohibition against showing the other side anything deals only with those papers which the Government hands up and says “this includes something relevant in the sense that it bears and touches upon the witness' testimony, but it also includes other irrelevant material.”
Oscar H. Davis: Yes.
William J. Brennan, Jr.: “And, if Your Honor please, will you excise the irrelevant material?” But, in the area we're now discussing that is involved in this case, as I understand it, that is, whether not a report is a substantially verbatim recital, certainly, the Congress did not expressly provide a like procedure --
Oscar H. Davis: That -- that is right, Mr. Justice.
William J. Brennan, Jr.: Well now, why, then, in that circumstance, would it be contrary to the congressional intention to construe this statute dealing with the type of statement we have here, where the issue is substantially verbatim recital and where, as I think the Government would concede, there is no question of government secrets involved, isn't it?
Oscar H. Davis: That's right.
William J. Brennan, Jr.: In the voir dire that -- in your discussion with Mr. Justice Frankurter, you agreed the judge in the proper case is at liberty to conduct. Why could not the judge in that circumstance, as part of the discretion he exercises because troubled, whether or not this is a substantially verbatim recital, say to defense counsel here “you look out it”? Would there be anything about the statute which would prevent the exercise of discretion in that way?
Oscar H. Davis: Yes, Mr. Justice. The whole basic postulate of this statute is that certain things were not to be produced to the defendant, certain types of the documents that the --
Felix Frankfurter: Well, what's with the prosecutor?
Oscar H. Davis: Well, the prosecutor had them.
William J. Brennan, Jr.: He has them.
Felix Frankfurter: I don't mean in this case, but in the -- may the prosecutor see things that the defendant can't see?
Oscar H. Davis: Well, this statute relates only to Government witnesses, to -- in statements of Government a -- witnesses in the hands of the Prosecution. This statute relates only to things in the hands of the Prosecution.
Felix Frankfurter: He may not prosecute a man at the time they're not known in this case --
Oscar H. Davis: Well --
Felix Frankfurter: Here.
Oscar H. Davis: But he is asked to produce it. So, I -- I think that, ordinarily, he would see them, but the whole basis --
Felix Frankfurter: But he may not. I mean --
Oscar H. Davis: He may not. Possibly --
Felix Frankfurter: Have an issue he may not know about.
Oscar H. Davis: In this case, the prosecutor did not know of the existence of this and --
Felix Frankfurter: You said that here, yesterday, that he did not see these documents. Here, your argument in this case, until -- except through the courtesy --
Oscar H. Davis: To see them.
Felix Frankfurter: Or whatever it is, of our Clerk.
Oscar H. Davis: That -- that's right. And the --
Potter Stewart: Incidentally, did our Clerk extend that same courtesy to the other side?
Oscar H. Davis: I -- I don't know. I don't think so, really, since the documents are sealed.
Hugo L. Black: Did you make the Clerk?
Oscar H. Davis: No sir.
Hugo L. Black: I don't think they'd --
Oscar H. Davis: But the whole basis of my argument is -- the whole basis of my argument is that it would frustrate the purpose which Congress embodied in this statute. If you allow the defense to see a document before it have been determined to be the kind of document which was producible under the statute --
Felix Frankfurter: Because every defendant would ask to see it.
Oscar H. Davis: That's right, and every defendant would see more than just the particular document. He would want to see other files, to see whether there weren't other like documents in the case. And --
Earl Warren: Mr. Davis, you don't mean that this document was in no way available to you --
Oscar H. Davis: Oh, no.
Earl Warren: Through our Clerk.
Oscar H. Davis: No, I -- I don't mean that. It just so happen that we didn't have it in Washington.
Earl Warren: Anytime you want to.
Oscar H. Davis: It -- we didn't have it in Washington. That's --
Earl Warren: Yes.
Oscar H. Davis: I didn't mean to --
Felix Frankfurter: All I meant here is to stress that -- the prosecutor may not know of the existence of the document which counsel for the defendant made by ferreting questions by appropriate cross-examination exist -- elicit the existence.
Oscar H. Davis: That happened in this case. The prosecutor did not know of the existence of this document at the time the questions were asked in the trial court. If I may, I would like to spend just --
Felix Frankfurter: And I should think that in such a case, if I'm wrong in such a case, I don't know if the prosecutor should be allowed to see it. You may ask -- you may produce -- you may be called upon to produce a document which you do not examine.
Oscar H. Davis: Well, that -- that's quite possible. If he hasn't already seen it, I wouldn't see any particular reason why --
Felix Frankfurter: Well, if he's seen it, then it's true.
Oscar H. Davis: Then, it's true.
Felix Frankfurter: The statute doesn't forbid him from knowing materials in his own -- in his own preparation for a trial.
Oscar H. Davis: Yes.
Felix Frankfurter: This Court has held, even in civil cases, you can't note into the other fellow's documents.
Oscar H. Davis: Well, that -- that of Hick -- that doctrine of Hickman against Taylor does show, along with the whole history of the -- of the very limited discovery in criminal cases up to -- up to now, that there has never been unlimited discovery in criminal cases. In fact, this Court modified a Rule of Criminal Procedure, Rule 16, so as to make very, very limited discovery in criminal cases in 1944. There is no doctrine of unlimited discovery in criminal cases in our country.
Hugo L. Black: Does the rule say -- I'm not familiar with it. Does the rule say that, in a criminal case that a prosecutor has available to him (Inaudible) that statement that may be relevant, that he can look at them and then he can present it to the judge and the other man cannot look at them, and the judge passes on it in camera? I'm not sure.
Oscar H. Davis: No.
Hugo L. Black: (Voice Overlap) --
Oscar H. Davis: But, the rule which was originally broader in scope was limited only to materials which had been seized from the defendant, taken from the defendant or from other person by process. It was limited specifically by this Court to that situation. If I can spend, if I may, the remaining minutes on the question of harmless error, because we think that's an important aspect of this case. I should try to make it clear to the Court, because I don't think I have, that, after Carlin's interview with the witness, there were open -- I mean, with the agents, there were open-Senate hearings at which Carlin appeared and testified, as did many of the other witnesses in this case. Those open-Senate hearings were available to the defendant in these cases and were used on cross-examination of Carlin and of other witnesses. So, they were not wholly without means of testing his credibility at the trial.
Earl Warren: Are you going to argue, from what was in this document, that it's harmless error?
Oscar H. Davis: No, sir. I'm not going to talk about the contents of document. I'm going to talk about the other evidence in the case. I'm -- what I'm going to argue now as the petitioner Rubin who was the one petitioner as to whom there was the most overwhelming proof of guilt. My time has expired.
Earl Warren: Well, there's some time at some of these other cases.
Oscar H. Davis: Not on this issue of harmless error in this case, sir.
Felix Frankfurter: The commentary in --
Oscar H. Davis: I --
Felix Frankfurter: Doesn't it arrive in the --
Oscar H. Davis: Yes, but I was going to talk about the particular facts of this case. Well, I will have to leave it to the brief.
Earl Warren: Well, suppose you state your general proposition.
Oscar H. Davis: Our general proposition, really, if I may state, are two things.
Earl Warren: Yes.
Oscar H. Davis: One is that, as to Rubin, there was overwhelming evidence of guilt by many witnesses, not only -- Carlin was a very secondary witness with relation to Rubin. All of Carlin's testimony -- incriminating testimony was corroborated by other witnesses in the case, either Levi or the bookkeeper or other people, so that, there was nothing that Carlin said which stood on Carlin's testimony alone. And, all -- in fact, the testimony of Carlin was, in part, corroborated by the defendant Rubin himself and by another defendant, Ades, who did take the stand. Now, that's the summary with relation to Rubin. As to Wool, I would say that Carlin did not implicate him at all. He did not even come into the conspiracy admittedly until a period after Carlin had left the Office of the Bonita Company. And, the only last thing I would like to say as to the argument that the counsel were deterred from asking for statements from other witnesses by the ruling of Judge Kaufman, two things, if I might. Judge Kaufman said that, under a very slight suggestion of inconsistency, under the then-prevailing Second Circuit rule, he would order the production of the document. They never made an effort to show with respect to any other witnesses, except one, as to whether there were prior inconsistent statements. As to Porreca, one of the Prosecution witnesses, they got him to admit that he had made a prior inconsistent statement and they did not ask for the statement, so that even clearly on the Second Circuit rule and under Judge Kaufman's ruling, that would have been producible, but they did not ask for a correct statement. And, so, we think that there is really no basis for saying that Judge Kaufman's ruling as to Carlin permeated the trial in the sense that it deterred the petitioner's counsel from asking for statements with respect to other words. Thank you, Mr. Chief Justice.
Earl Warren: Mr. Sullivan, I understand you're to conclude for -- in number 437.
John T. Sullivan: Mr. Chief Justice, I would like to ask the indulgence of the Court to afford Mr. Eben the opportunity to use most of my remaining time. I think I would like to use five minutes --
Earl Warren: You may --
John T. Sullivan: And --
Earl Warren: -- you may divide your time any way you want.
John T. Sullivan: Thank you.
Earl Warren: The cases are consolidated.
John T. Sullivan: If the Court please, in response to what Mr. Davis just said, Judge Kaufman ruled, not only that he wouldn't have the statement produced, he ruled that before he would even read the statement that I had to show it had inconsistency. And, of course, his ruling was so absolutely clear-cut that I couldn't possibly insult the Court further by pressing the objection over and over. Now, if the Court please, yesterday, of course, I tried to, rather laboriously, go through the facts to meet the contention of Mr. Davis that this is overwhelming. I dispute that with every fiber of my makeup. This was a clear-cut case of credibility of a few key witnesses. That's all the case amounted to. The decision of the c -- the decision of the jury held that Pollock was acquitted. Pollock was acquitted, although Levi had positively identified him as receiving the money. Therefore, the jury didn't believe Pollock, but the jury did believe Carlin. Carlin was a very important witness, and I say to this Court that, if the record was read a thousand times, there never could be any overwhelming interpretation placed upon it. Now, if the -- If Your Honor please, I wish also to address myself to the question of relevance. In the question of relevance, it is my understanding that I do not have to prove when I ask for the production of a statement that I have to show competence, that I have to show that it's admissible in evidence, that I have to show that it doesn't violate the hearsay rule. I'm seeking these -- these papers merely to use them to impeach the credibility. They may furnish me one little portion of a jigsaw puzzle which will really bring the truth out in the criminal case. Why should I have to be dependent upon that charity of the United States Attorney, upon his honor and his integrity? And, I must say, I never met one who didn't have those qualities, but why must we be faced with such a thing, that we who defend people in the courts that we have to be dependent upon the United States Attorney, and even upon the bench, that we may not see a document to save a man from the destruction of his life? If the Court please, I must say that, after listening to the argument of Mr. Davis, I can only conclude that the -- he has many different sides to his argument. His -- he says that, on account of the confusion of the Jencks Rule with the law of courts, that that's why they had to pass a new statute. He says that, because the -- because they wanted to be sure to codify the statute, he actually -- he actually argues in his brief, in my opinion as I read it, that so enamored was the Department of Justice and the courts or, rather, the Congress with the Jencks decision that they decided to codify it, to give a stat -- so that subsequent changes in the personnel in this Court wouldn't affect this -- the wonderful rationale of that. I submit to Your Honor that that is sheer hypocrisy. I say that the -- what they wanted to do was overrule and get him off the books. That's the purpose and, I say, that this statute which is passed in such a hurry, which was rushed through the Congress, your congressional history is worthless, worthless to determined the real truth. And, the real truth is that it was directed strictly against us and I say, in conclusion, that it is my opinion that this statute and the application of this statute, in this case, constitutes a direct unconstitutional violation of Amendment Five and Six of the constitution. I thank you for your attention.
Earl Warren: Mr. Eben.
Anthony Bradley Eben: Thank you, Your Honor. May it please the Court. I would, first, like to reply to Mr. Justice Brennan's question put to my brother Davis here. In order to make the record, I went to the Clerk's Office this morning and inquired for the sealed envelope and asked to examine its contents. I was not shown the -- the envelope. We do not yet know what was in it. Yesterday, during the course of the Government's argument and also during my own, my antenna, more or less, picked up a message from a segment of the Court that, conceivably, here, there may be some error but that it does not apply to the petitioner Lev because he had filed no objection in the first place and his then-attorney had not developed the demand for production as made by Mr. Sullivan. And, if such a view exists, I would like to say that the Rubin -- rather, the Carlin testimony became very admissible against Mr. Lev. Therefore, any impeachment of it would have been of great help to Mr. Lev in possibly obtaining an acquittal. The reason that it was admitted, the reason that the evidence was admissible against Lev, was because, although there may have been two conspiracies described by the Government as the Bonita conspiracy and the White Hat conspiracy and that Lev was involved only in the White Hat conspiracy and was insulated from the Bonita conspiracy by the obstructions of the Court that, therefore, the Carlin testimony was not admissible against him. I would point out, if that thought is in the minds of any member of the Court, that the instructions of the trial court were, and they were so determined by the Court of Appeals, that there was one continuous conspiracy as to all defendants expect Lev, and he thereupon instructed that the acts of declarations and omissions of any conspirator during the life of that conspiracy were admissible against any other person who, at anytime, entered into the conspiracy. So, there can be no question in my mind but one, Lev was seriously harmed by the error, if any.
Felix Frankfurter: I'm not sure I understood you. You just said that the judge's charge restricted testimony so as not to be applicable to Lev, or did I misunderstand you?
Anthony Bradley Eben: No, you understood me correctly. The charge, Mr. Justice Frankfurter, was, in reality, a monstrosity. It was impossible to understand. It went through 96 pages of the typewritten record. It -- in some places, it referred to two conspiracies then, in other places, to one conspiracy. We raised the question of variance in our petition for certiorari and, unfortunately, from our standpoint, the Court did not grant certiorari on those questions. But, finally, the jury came back, after having been out some-24 or 36 hours, and asked whether or not one conspiracy was related to the other, and the judge gave an entirely inclusive instruction on it that I, as a lawyer, have a great deal of difficulty to understand. I don't understand it, I will say to the Court quite frankly. But, in any event, from it, it became clearer and, from eight or nine other instructions, it became clear that Lev could be chargeable in the White Hat conspiracy with the acts of Rubin who was his co-conspirator concededly in the White Hat conspiracy, even if Lev was not in the Bonita conspiracy, and the Carlin testimony related directly to Rubin.
Felix Frankfurter: Was there any --
Anthony Bradley Eben: Therefore --
Felix Frankfurter: -- was there any specific restriction of Carlin's testimony in the course of the trial?
Anthony Bradley Eben: No, sir.
Felix Frankfurter: But merely in the final charge.
Anthony Bradley Eben: That's right.
Felix Frankfurter: Was there a specific restriction of Carlin's testimony?
Anthony Bradley Eben: There was no restriction of Carlin's testimony as such.
Felix Frankfurter: Well, as such, then --
Anthony Bradley Eben: As such.
Felix Frankfurter: It must have been included in some omnibus restriction, was it?
Anthony Bradley Eben: Yes, in this sense, that the Court told the jury that Lev was not involved in the Bonita conspiracy and was involved only in the White Hat conspiracy. But, as I've just pointed out, so was Rubin involved in the White Hat conspiracy and, if the Carlin testimony was admissible against Rubin, as it concededly was, then Lev was stuck with it under the familiar rules governing the acts and declarations of conspirators.
Felix Frankfurter: As you probably know, I have a good deal of sympathy with complaints against a dragnet character of conspiracy charges, but that isn't before us. It was before the Court of Appeals, and what you are now suggesting is that the confusion attributable to two conspiracies which, in fact, might be interpretable as one would have made it difficult for the jury to segregate Carlin's testimony so as to allocate it in part to White Hat and in part to Bonita. That's really what it gets down to, isn't that right?
Anthony Bradley Eben: Yes, the Court of Appeals said that and the trial court attempted to do that, but the Court of Appeals admitted that the error was in there. They called it error, but they called it harmless error. In my opinion, I think it was a most prejudicial type of error to permit the jury to consider, as it must under this Court's decision in the Paoli case, this great mass of evidence relative to bribery and corruption in the Bonita conspiracy against Lev. I think a very unjust result --
Felix Frankfurter: Yes, but --
Anthony Bradley Eben: Came to mind.
Felix Frankfurter: My difficulty was -- my difficulty is to the openness of this question on our limited cert. That's my difficulty.
Anthony Bradley Eben: Oh, only because the question has been raised here as to whether or not this error has any application to Lev in any instance.
Felix Frankfurter: I understand that.
Anthony Bradley Eben: The Government -- the Government, I thought --
Felix Frankfurter: The judge certainly -- the trial court certainly told the jury they shouldn't consider a certain body of evidence as applicable to Lev. That's right, isn't it?
Anthony Bradley Eben: It just said, in this fashion, that he was only in the White Hat conspiracy, but that all acts and declarations of other conspirators were not to be used against him.
Felix Frankfurter: And you ask us to -- you ask us to read the record that, in fact, there was only one conspiracy. It was so blended that you couldn't segregate it when we specifically refused to take that question.
Anthony Bradley Eben: Oh, I'm not arguing that and I certainly, Your Honor, do not want to be understood as trying to inject it here. It's only here and against the -- I only argue it to show that the Carlin -- the error as to Rubin goes over as to Lev. I don't have a great deal of time left and I'd like to address myself, very briefly, to this question as to whether the statute is exclusive or not. The Government, yesterday, expressed some surprise that we would even argue it and I am surprised that the Government's surprised since it's point one in our opening brief here. And, we again deal with it in a reply brief. The Government says, as I follow Mr. Davis' argument, that Senate Report 891 describes the procedure to be exclusive, and that's quite true, I've examined the report, but that report was handed into the Senate or handed up by the Subcommittee of the Senate long before there were any amendments to the suggested legislation. And, when you examine the amendments, it becomes very clear and very obvious that Congress was saying and the Senate in its debates was saying that it was not to be exclusive. I respectfully direct the Court's attention to the fact that when the Department of Justice sent up the bill, it intended it to be exclusive. But, Senator O'Maley and some of his colleagues were able to detect that particular record by the Department of Justice, and there was an exchange of letters between the then-Acting Attorney General and Senator O'Maley. And, Senator O'Maley then exposed, if I may use the expression, the desire on the part of the Department of Justice to do away with the Rules of Pre -- Federal Criminal Procedure of that particular point. And, there is a discussion in -- by Professor Keith in the Catholic University Law Review, which I refer to in my brief, which goes into that extensively. In any event, once the Senate was able to detect what the Department of Justice was up to at that particular time, it really amendment that first section and it knocked out the provision which, as I recall, was somewhat this language that there should -- that the statute governed no claim -- no rule of court or of criminal procedure to the contrary, notwithstanding, and that went out very fast for the Senate understands it.
Felix Frankfurter: Well, isn't it a fact, though, in the event that the provision in the Rule -- in the Federal Rules of Criminal Procedure relating to discovery is not co-extended or doesn't touch the same subject matter as the subject matter of this statute. In other words, there's discovery as to all sorts of thing having nothing to do with laying the foundation for impeachment.
Anthony Bradley Eben: No, I would say that, under Rule 17 (c), under the prior case, I believe, you are entitled to documents such as we're discussing here.
Felix Frankfurter: I'm not saying that, under the Rule of -- that was the disputed controversies I remember reading contemporaneously. That, today, is a great deal of confusion, if I may say so, in the minds of legislators as to what the rule of discovery was and they did not want this statute explicitly to impair the continuance of the rule regarding discovery.
Anthony Bradley Eben: Precisely.
Felix Frankfurter: That's a very different subject matter.
Anthony Bradley Eben: Precisely, and I agree with Your Honor, which show then that they did not intend to interfere with the operation of the Federal Rules of Criminal Procedure if they had the application, and they so wrote it in their subsequent amendment to put in the word “if,” and then, when the bill came out of conference, the House had bought completely the Department of Justice version. When it came out of conference, they moved it back then to the Senate version and struck all reference to the Federal Rules of Criminal Procedure or to the procedure as outlined in the subsequent paragraph (b).
Felix Frankfurter: But that didn't -- doesn't mean that they passed the statute which, by non-statement, at the same time, destroyed the statute that they passed.
Anthony Bradley Eben: Well, I respectfully --
Felix Frankfurter: So, that would be the effect of your argument. That would be the effect, the necessary effect, that every time counsel wanted to prove that it was not within what you've deemed be nonexclusive provision, they would ask for the document and no counsel would be so stupid as not to ask for the document.
Anthony Bradley Eben: That -- I would like to respond but I better pass onto something else, if I'm going to finish my argument. I would like to call the Court's attention to what was decided in the case itself, and I dragged out the record in here this morning and it is very brief. And, I would like to call the Court's attention to the examination of the witness Ford whose testimony, of course, was considered in Jenks, and this is precisely the testimony to which this Court referred. Ford was asked “After you made your contact with the FBI, did you give them information concerning activities going on before you made contact with the FBI?” Answer, “Yes, because that is what led me to the FBI.” “And did you make those reports in writing?” Answer, “Some of them in writing and some of them oral.” Question, “When you gave oral reports, were they taken down by someone?” “I think some notes were taken.I think some notes were taken.” Question, “And after you gave the oral reports and the notes were taken, was something typed up for you to sign?” “No.” “Do you recall giving a written report to the FBI concerning the foundling convention of the progressive party in July of 1948?” Question, “But your recollection is that you did not give such a report?” Answer, “My recollection is that I told the FBI exactly what went on at the convention and some other events preceding that.” “And was that written down?” “Did I write it?” “First, did you write it then?” “I don't recall.” “You don't recall?” “I don't recall that I wrote it down specifically, but I am pretty sure that I didn't.” “Did someone write it down as you told it to them? As you told it to them?” “I think some notes were taken.” “Isn't it a fact that you dictated something in the presence of a stenographer on that convention?” “Weren't you asked questions and didn't you give answers which were taken down by a stenographer?” “Your recollection about that is precise, is it? You are sure that you did -- that you did not either dictate a statement or answer questions which were taken down by a shorthand reporter?” Answer, “I am positive.” Now, I submit, again, respectfully to the Court that this Court decided in Jenks that notes, just notes of what a witness said which, quite obviously, might not be a substantially verbatim statement as to what he said, was admissible. I say that, in my opinion, the Court was holding that inadmissible documents are producible if relevant under the definition as given by the Court in Jenks. Now, I have listened here to Brother Davis and I have read the congressional debates over and over again, and there are pious avowals by all of the legislators and by the Government here that nobody indented to touch Jenks by this legislation, that all that they wanted to do is to codify it. Well, if what the Government is contending for here is so, they certainly went way past any codification. In fact, they put Jenks right out of -- out of the business. If this Court holds that the statute is exclusive and if this Court holds that it's constitutional, I, for the life of me, cannot see the objection by the Government to the production of any report of what a witness said. There is no fishing expedition involved in this case. The precise report was identified in the trial court. And I do not see why the Government should not produce it. In fact, outside of Jenks, it seems to me that Berger, a famous decision of this Court, requires, as to -- as to the Canons of Ethics that a prosecutor turned over to a defendant, any material which he may have, any evidence, if you will, which he may have which is helpful to the defendant. And I think, really, that was the philosophy of this Court in handing down Jenks. Finally, I would like to say that some remark was made here yesterday that -- as to the Lutwak case. I appeared before the Court and argued that particular case and we lost it on a 5-3 decision. And, I think Mr. Davis said that the majority opinion, applying the -- the language here, stated that the record shrieked of error. And, I would like to point out, before I conclude, that Mr. Justice Frankfurter and Mr. Justice Black and Mr. Justice Jackson dissented from the theory that the record did shriek of error. And I say --
Felix Frankfurter: It might have shrieked then you -- we might yet have dissented.
Anthony Bradley Eben: Excuse me, Your Honor?
Felix Frankfurter: It might have shrieked then we might yet have dissented.[Laughter]
Anthony Bradley Eben: Thank you, very much.